 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     WILLIAM J. GRADFORD,                          Case No. 1:19-cv-01252-DAD-EPG (PC)
11
                   Plaintiff,                      ORDER DIRECTING CLERK OF COURT
12                                                 TO RESEND PLAINTIFF COPY OF
           v.                                      SCREENING ORDER AND SERVICE
13                                                 DOCUMENTS
     DEPUTY FREDDIE,
14
                  Defendant.
15
16
17          On January 9, 2020, the Court entered a screening order requiring Plaintiff to complete

18   and return service documents within thirty days. (ECF No. 11.) On January 21, 2020, Plaintiff

19   filed a notice of change of address. (ECF No. 12.) Plaintiff has not yet returned service

20   documents as ordered by the Court. However, this failure to return service documents may be

21   the result of Plaintiff’s non-receipt of the Court’s screening order due to the timing of his

22   change of address. On March 17, 2020, Plaintiff filed a notice of change of address in another

23   case he has pending before the Court, and the Court has updated his address in the present case

24   based on that information. (See ECF No. 14.)

25          Based on the foregoing,

26          IT IS ORDERED:

27          1. The Clerk of Court is directed to resend to Plaintiff, at his current address of record,

28              a copy of the Screening Order, entered on January 9, 2020 (ECF No. 11), as well as

                                                      1
 1              one (1) USM-285 form, one (1) summons, a Notice of Submission of Documents
 2              form, an instruction sheet, and a copy of the complaint filed on September 9, 2019
 3              (ECF No. 1).
 4        2. Plaintiff is granted an additional thirty (30) days from the date of service of this
 5              order to comply with the Screening Order.
 6        3. Failure to comply with this order may result in the dismissal of this action.
 7
     IT IS SO ORDERED.
 8
 9
       Dated:     March 19, 2020                             /s/
10                                                     UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
